El Juez Asociado Señor Saldaña
emitió la opinión del Tribunal.
Reducida a términos breves y precisos, la cuestión fundamental que se plantea en este recurso es la siguiente: ¿cuándo comienza a correr el término para la prescripción de la acción subsidiaria de daños y perjuicios proveniente de la nulidad de un ejecutivo hipotecario? Teniendo en cuenta la natura-leza de dicha acción y lo dispuesto en los arts 1864 y 1869 del Código Civil (ed. 1930), 31 L.P.R.A. sees. 5294 y 5299, nos parece indudable que el plazo para la prescripción se cuenta desde el momento en que, verificada la subasta con el consiguiente remate y consignación del precio, el alguacil en representación del deudor adjudica los bienes hipotecados a favor del rematante. Hay que considerar dicha adjudicación como una especie de compraventa, pues produce una trasmi-sión por precio, en la cual por ministerio de ley el consenti-miento del dueño se sustituye por el acto de un funcionario público. Los bienes quedan “subastados” y “vendidos” en ese *382instante y, si el adjudicatario lo solicitase, también se le pon-dría inmediatamente en posesión de los mismos. 32 L.P.R.A. see. 1142. Cf. Lloréns v. Arbona, 61 D.P.R. 279 (1943). Es decir, la venta se verifica por el solo hecho de la adjudicación, aunque posteriormente deba formalizarse en una escritura pública que sirve de título de dominio a los fines de la inscrip-ción en el registro. De ahí que si el ejecutivo es nulo, con la adjudicación se consuma el acto de despojo de la propiedad, se lesiona el derecho del deudor que puede ser inmediatamente reivindicable y nace la acción correspondiente para conse-guirlo, bien sea por medio de la reivindicación con devolución de los frutos, mientras los bienes no hayan pasado a manos de un tercero hipotecario, o por medio de la acción de daños y per-juicios equivalente o subsidiaria cuando resulte imposible obtener la devolución específica de los bienes con sus frutos. Y como no existe disposición especial que otra cosa determine, el tiempo para la prescripción de la acción del deudor perju-dicado debe contarse desde ese día en que sin duda tiene expedito su derecho para ejercitarla. Art. 1869 del Código Civil (ed. 1930), 31 L.P.R.A. see. 5299.
En el caso de autos la alegada nulidad del ejecutivo suma-rio seguido por el Banco Popular de Puerto Rico se fundó en el hecho de que el acreedor cobró intereses de mora que no estaban garantizados hipotecariamente. Aunque el deman-dado en su contestación original se opuso a la nulidad, luego admitió que el procedimiento sumarísimo era nulo y que la propiedad había pasado a manos de un tercero hipotecario, descansando exclusivamente en su defensa de que la acción de daños y perjuicios ejercitada había prescrito. La prueba practicada en la vista correspondiente ante el tribunal de ins-tancia demostró que el escrito inicial del procedimiento de ejecución se presentó el 15 de marzo de 1934; que el requeri-miento de pago al deudor fue cumplimentado por el alguacil el 20 de marzo de 1934; que los bienes hipotecados fueron subastados y adjudicados al acreedor Banco Popular de Puerto Rico con fecha 26 de junio de 1934; que la escritura de adju-*383dicación en venta judicial fue otorgada por el alguacil ante el notario don Damián Monserrat y Suro a favor del Banco Popular el 30 de junio de 1934; y que el inmueble fue poste-riormente vendido por dicho Banco a Doña Trinidad Soler mediante escritura pública otorgada el 16 de noviembre de 1934. Como cuestión de derecho el Tribunal Superior resol-vió: primero, que el ejecutivo hipotecario seguido por el Banco era nulo según la propia admisión del demandado; segundo, que por haber pasado la propiedad a manos de un tercero hipotecario, según la propia admisión del demandado, la acción ejercitada por el deudor basándose en la nulidad del procedimiento sumario no era la de reivindicación del inmue-ble con devolución de sus frutos, sino la equivalente o subsi-diaria de daños y perjuicios contra el acreedor ejecutante; tercero, que dicha acción subsidiaria de daños y perjuicios, iniciada por el demandante el 20 de junio de 1949, es una ex contractu que prescribe a los 15 años; y cuarto, que el término para la prescripción de esa acción empieza a correr desde la fecha en que el requerimiento de pago es cumplimen-tado por el alguacil. Fundándose en las anteriores conclu-siones, el tribunal a quo decretó que la acción para recobrar los daños provenientes de la nulidad del ejecutivo hipotecario había prescrito y dictó sentencia declarando sin lugar la de-manda. Ante nos la parte demandante sostiene que el Tribunal Superior erró al resolver que su acción se hallaba prescrita. A nuestro juicio tiene razón: la acción se inició antes de transcurrir 15 años a partir de la subasta y adjudi-cación de los bienes hipotecados, o sea, desde el 26 de junio de 1934, y el plazo para la prescripción debe contarse desde esa fecha y no desde el momento en que el requerimiento de pago fue cumplimentado por el alguacil.
Es preciso aclarar, en primer lugar, la naturaleza de la acción aquí ejercitada basándose en la nulidad del procedimiento sumario. Conforme se ha indicado, no es la de reivindicación del inmueble, sino la equivalente o subsidiaria de daños y perjuicios contra el acreedor ejecutante. Dicha *384acción se funda en el art. 38 de la Ley Hipotecaria (30 L.P.R.A. see. 63) y en el art. 169 del Reglamento para la ejecución de la misma (30 L.P.R.A. see. 1090). El primero de esos artículos consigna en lo pertinente que “ ... En todo caso en que la acción resolutoria o rescisoria no se pueda dirigir contra el tercero, conforme a lo dispuesto en esta sección, se podrá ejercitar la personal correspondiente para la indemnización de daños y perjuicios por el que los hubiere causado”. (Bastardillas nuestras.) El segundo, o sea, el 169 del Reglamento, dispone en lo esencial: “. . . El escrito [inicial] a que se refiere esta sección, autorizado siempre con firma del letrado, enumerará los hechos y las razones jurídicas determinantes de la certeza, la subsistencia y la exi-gibilidad del crédito y de la competencia del juzgado; señalará categóricamente las cantidades cobradas en concepto de inte-reses o a cuenta del capital de la deuda, expresando también la garantía líquida de la reclamación que por el solo acto de iniciar el procedimiento contraerá el acreedor, sujetándose a indemnizar cuantos daños y perjuicios irrogare al deudor o a terceros interesados por malicia o negligencia en la fiel expo-sición de los hechos y las circunstancias que ha de apreciar el juez para autorizar el procedimiento y para continuarlo (Bastardillas nuestras.) Conviene señalar que en el■ juicio ejecutivo español (arts. 1429 y siguientes de la Ley de Enjui-ciamiento Civil) se exige “la protesta de abonar pagos legí-timos” (art. 1439). Según indica De La Plaza, Derecho Procesal Civil Español, Vol. II, primera parte (3a ed. 1955) 412-413, realmente este requisito ritual es una mera super-vivencia histórica. Cf. 5 Manresa, Comentarios a la Ley de Enjuiciamiento Civil (3a ed. 1910) 467. Por tanto, la dispo-sición del art. 169 del Reglamento Hipotecario sobre la responsabilidad “. . . que por el solo acto de iniciar el proce-dimiento contraerá el acreedor . . .”, sólo tenía el alcance de relevar a éste de hacer la protesta que exigía la ley procesal española en la demanda del juicio ejecutivo ordinario. Véase González Alegre, Los Procedimientos Judiciales de la Ley *385Hipotecaria (2a ed. 1955) 98. En nuestro derecho, esa dis-posición ya no juega ningún papel, pues ha desaparecido el requisito de la protesta de abonar pagos legítimos y también la acción ejecutiva del enjuiciamiento civil español.
Dada la situación privilegiada del acreedor ejecutante en la acción hipotecaria, los preceptos contenidos en los arts. 38 y 169 antes citados consisten en una imposición absoluta del deber de veracidad con respecto a los hechos y circuns-tancias que ha de apreciar el juez para autorizar el procedimiento sumario. De conformidad con el art. 175 del Reglamento Hipotecario (30 L.P.R.A. see. 1096), el procedi-miento ejecutivo sólo puede suspenderse en tres casos: (1) existencia de un procedimiento criminal por falsedad del título hipotecario en que se haya admitido querella o dictado auto de procesamiento; (2) interposición de una tercería de dominio fundada en título de propiedad inscrito con fecha anterior a la inscripción de la hipoteca y no cancelado en el Registro; (3) prueba de la cancelación de la hipoteca me-diante certificación del Registro o copia auténtica de la escri-tura de cancelación con la debida nota de presentación. Se-gún el precepto concreto del art. 175 antes citado, . . todas las demás reclamaciones que puedan formular, así el deudor como los terceros poseedores y los demás interesados, incluso las que versaren sobre nulidad del título o de las actuaciones, o sobre vencimiento, certeza, extinción o cuantía de la deuda, se ventilarán en el juicio plenario que corresponda, sin pro-ducir nunca el efecto de suspender ni entorpecer el procedi-miento ejecutivo . . .” Es decir, el procedimiento ejecutivo continuará de ordinario su curso aunque el deudor pueda demostrar la inexactitud o falsedad de los hechos alegados en el escrito inicial. Por eso la ley exige que el acreedor ejecu-tante diga la verdad al exponer los hechos en el escrito inicial.
 La “malicia o negligencia” que menciona el citado art. 169 del Reglamento Hipotecario se refiere tanto a la ocultación o falseamiento de la realidad a sabiendas, como a una falta de veracidad por error de derecho o por descuido en *386la investigación de los hechos que figuren en el escrito inicial. Por mandato legal, se hace responsable al acreedor y se le obliga a indemnizar los daños y perjuicios que por ilegalida-des en el ejercicio de su acción se ocasionen al deudor ejecu-tado. Así lo hemos declarado reiteradamente, al resolver: (1) que es preciso ajustarse de modo riguroso a los trámites y requisitos del procedimiento sumarísimo, incurriéndose en nulidad de lo actuado al apartarse de los mismos; y (2) que el cobro de intereses excesivos o de otras cantidades que no estén hipotecariamente garantizadas, constituye un error sustancial en perjuicio de los derechos del deudor que vicia de nulidad el procedimiento ejecutivo seguido, aunque tal ilegalidad se deba a un mero error de derecho o a un mero descuido en la investigación de los hechos que figuren en el escrito inicial. Véanse, entre otros, Piovanetti v. Vivaldi, 80 D.P.R. 108 (1957); Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412 (1949); Buil v. Banco Popular, 69 D.P.R. 254 (1948); F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525 (1946); Costas v. G. Llinás & Co., 66 D.P.R. 730 (1946); De Jesús v. Assad, 63 D.P.R. 137 (1944); Figueroa v. Boneta, 58 D.P.R. 811 (1941); Vázquez Vda. de McCormick v. Gutiérrez, 52 D.P.R. 170 (1937); Gutiérrez Vda. de Crosas v. Longpré, 44 D.P.R. 667 (1933); Martorell v. Crédito y Ahorro Ponceño, 42 D.P.R. 655 (1931); Santos v. Crédito y Ahorro Ponceño, 41 D.P.R. 946 (1931).(1) Pero esa condena no procede —hay que subrayarlo — a menos que se pruebe la existencia del daño irrogado por el incumplimiento de la obligación que asume el ejecutante. Véanse la Sentencia del Tribunal Supremo de España de 4 de junio de 1952, 39 Jur. Civ. (2a s.) *38776; 4 Roca Sastre, Derecho Hipotecario (5a ed., 1954) 835; y González Alegre, Los Procedimientos Judiciales de la Ley Hipotecaria (2a ed., 1955) 93.
Porque esto es un hecho: en última instancia la acción del propietario ejecutado para resarcirse del daño que le cause la nulidad del procedimiento sumario, está basada en el incum-plimiento de una obligación contractual del acreedor hipote-cario. En efecto, el contrato de hipoteca impone al acreedor la obligación de ejercitar su derecho de ejecución sobre los bienes gravados sin incurrir en ilegalidades. Si incurre en éstas, entonces incumple la obligación contraída. Así lo seña-lamos en Giménez et al. v. Brenes, 10 D.P.R. 128, 132 (1906) al decir que: “. . . El procedimiento sumario para el cobro de hipoteca es el resultado de un contrato entre partes en el que se han convenido las prestaciones y se ha pactado también el medio de hacer efectivo el crédito en casos de incumpli-miento, o sea, en el de falta de pago por parte del deudor.” Esta idea tiene una raíz histórica muy honda. Como indica Prieto Castro, el procedimiento ejecutivo sumario es en verdad A .. una derivación ideológica y real del pacto de sumisión a la ejecución en el derecho español primitivo.” Véase 177 Rev. Grab de Legis. y Jurisp. 493 (1947). El deudor hipotecante acepta que, en caso de incumplimiento, el acreedor tiene dere-cho a ejecutar directamente los bienes hipotecados por vía de apremio, es decir, sin acción personal o contención relativa al crédito, fuera del trámite previo para la comprobación de la certeza, exigibilidad y subsistencia del mismo. Esta compro-bación se realiza sin juicio alguno o fase procesal de conten-ción entre las partes. Depende de los hechos y circunstancias, que el acreedor ejecutante haga constar en su escrito inicial para que el juez mande a substanciar el procedimiento suma-rio. 4 Roca Sastre, Derecho Hipotecario (5a ed. 1954) S20-887. El acreedor por su parte viene obligado por el contrato y por la ley a cumplir con los trámites del procedi-miento ejecutivo para cobrar la hipoteca. Se comprende fácilmente, pues, que “. . . la malicia o negligencia a que se-*388contrae el artículo 169 [del Reglamento Hipotecario] tiene su origen en una obligación contractual o por lo menos en su antecedente contractual, pues a no mediar relaciones contrac-tuales entre los litigantes de este caso, jamás hubiera surgido la obligación de la demandada a indemnizar a la demandante como consecuencia de no haberse interpuesto la acción del procedimiento sumario para el cobro de la hipoteca de confor-midad con las disposiciones de la Ley Hipotecaria.” F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525, 537-538 (1946).
Nótese que en esta acción de daños y perjuicios la parte demandante tiene derecho a recobrar el valor que tenía la propiedad en el mercado cuando fue privado de ella en la subasta. También tiene derecho a recobrar el equivalente de los frutos civiles y rentas producidos por el inmueble mientras éste estuvo en manos del ejecutante, si éste fue el adjudicatario en la subasta, e intereses sobre su valor si el ejecutante no se adjudicó el inmueble en la subasta o si posteriormente lo vendió a un tercero, desde la fecha de la subasta o de la venta al tercero hasta la fecha en que quede firme la sentencia que dicte el Tribunal Superior o este Tribunal Supremo en caso de apelación. Por otro lado, para determinar la cuantía de esos daños, hay que descontar (1) las contribuciones pagadas por la parte demandada, (2) el capital del préstamo hipotecario, y (3) los intereses desde el vencimiento del crédito hipotecario hasta la fecha en que adquiera firmeza la sentencia que dicte el Tribunal Superior o este Tribunal Supremo en caso de que se interponga una apelación. Véanse Arvelo v. Banco Territorial y Agrícola de Puerto Rico, 29 D.P.R. 1066 (1921); Isaach v. Del Toro, 33 D.P.R. 1000 (1925); Pontón v. Sucrs. de Huertas González, 42 D.P.R. 529 (1931); Santana v. Orcasitas, 47 D.P.R. 735 (1934); F. Rodríguez Hnos. & Co. v. Aboy, supra; y Nogueras v. Muñoz, 67 D.P.R. 441 (1947). Es decir, la indemnización que el ejecutante viene obligado a pagar al deudor en esta acción de daños y perjuicios, se determina de conformidad con los arts. 1255 y 1259 del Código Civil (ed. 1930), que rigen las *389obligaciones de los contratantes cuando se declara la nulidad de una obligación. (1a)
 De aquí resulta que la acción contra el acreedor ejecutante para el resarcimiento de los daños causados por la nulidad del ejecutivo hipotecario constituye una acción personal ex contractu y no una ex delicto. Y no teniendo señalado término especial alguno, dicha acción prescribe a los quince años desde el momento en que sea ejercitadle, según lo dispuesto en los arts. 1864 y 1869 del Código Civil (ed. 1930), 31 L.P.R.A. sees. 5294 y 5299. (2) La jurisprudencia constante de este Tribunal así lo tiene declarado. Véanse, entre otros, Buil v. Banco Popular, 69 D.P.R. 254, 266 (1948); F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525, 536-540 (1946); Gutiérrez Vda. de Crosas v. Longpré, 44 D.P.R. 667 (1933); y Arvelo v. Banco Territorial y Agrícola de Puerto Rico, 25 D.P.R. 728 (1917). Siendo esto así, el momento preciso en que se inicia la prescripción es el día en que pudo ejercitarse la acción contra el acreedor ejecutante por la lesión que le causó al derecho del deudor la nulidad del ejecutivo hipotecario. Y como es sabido, no debe tenerse en cuenta ninguna razón o circunstancia que no afecte a la posibilidad legal del ejercicio de dicha acción. Cabe pues preguntar ¿en qué momento nació esa acción? La única respuesta es sin duda: cuando el derecho del deudor pudo *390ser realizado porque fué lesionado o violado por el acreedor. De ahí que el término de prescripción corre desde el instante en que se despoja ilegalmente al deudor de su propiedad, o sea, desde la fecha de la subasta y adjudicación de los bienes hipotecados. Ese es el acto que lesiona los derechos del deu-dor y que hace legalmente posible el ejercicio de la acción para reivindicarlos. En efecto, la obligación del acreedor consiste en no despojar al deudor hipotecante de su propiedad sin cumplir estrictamente con las disposiciones que para el procedimiento sumario fija la ley. Se trata de una obligación de no hacer un acto, es decir, dirigida a una omisión, por lo cual es imprescindible la consumación del acto contrario para que nazca la acción del deudor. Mientras no quede consu-mado dicho acto de despojo de la propiedad contrario a la obligación asumida por el acreedor hipotecario, el deudor no puede legalmente ejercitar ninguna acción de daños y per-juicios. A ese momento hay que atenerse para fijar la iniciación de la prescripción. Cf. la Sentencia del Tribunal Supremo de España de 8 de mayo de 1903, 95 Jur. Civ. 736; Castán, Derecho Civil Español, Común y Foral, Tomo I, Vol. II (9a ed., 1955) 716-718; 12 Manresa, Comentarios al Código Civil Español (5a ed., 1951) 944-946; 1 Borrell y .Soler, Derecho Civil Español (1955) 507-515.
Es cierto que, según doctrina reiterada de este Tribunal, al admitir el procedimiento sumario el juez dicta en realidad una sentencia firme fundada en el contrato entre las partes. Por eso el requerimiento de pago al deudor constituye la notificación de dicha sentencia. Véanse Vázquez Vda. de McCormick v. Gutiérrez, 52 D.P.R. 170 (1937); Arsuaga v. Corte, 43 D.P.R. 1001 (1932) y Perales v. Corte, 43 D.P.R. 902 (1932). Sin embargo, el deudor hipotecante tiene un término de treinta días para pagar después del requerimiento. Además si no se verifica el pago, la ley dispone que se publicarán edictos anunciándose la subasta por un término de veinte días. Una vez celebrada la subasta, se procede a la adjudicación de la propiedad al mejor postor, *391a poner en posesión judicial de los bienes al adjudicatario y a la formalización de dicha venta mediante el otorgamiento de la correspondiente escritura. Por tanto, el procedimiento sumario no termina cuando el requerimiento de pago es cumplimentado por el alguacil. Véanse Salas v. Cabassa, 69 D.P.R. 457, 467 (1948); Federal Land Bank v. Corte Mpal. y Santi, Int., 47 D.P.R. 421 (1934); Gratacós v. Corte, 46 D.P.R. 175 (1934); y Arroyo v. Zavala, 40 D.P.R. 269 (1929).(3) Por otro lado, hemos resuelto que . .la corte no agota su facultad al autorizar el requerimiento de pago, ni pierde todo dominio sobre tal procedimiento [ejecutivo], sino que, al descubrir cualquier defecto jurisdiccional que es aparente de la faz de la petición o de los documentos uni-dos a la misma, puede dejar sin efecto su resolución original, bien a iniciativa propia o a instancia de una de las partes en el procedimiento”. Miranda v. Corte, 41 D.P.R. 619, 623 (1930) y Domenech v. Suau, Fiol & Co., 49 D.P.R. 755, 757 (1936). Así pues, el incumplimiento sensu stricto de la obli-gación contractual del acreedor no queda consumado ni por la presentación de un escrito inicial que contenga asevera-ciones falsas o erróneas, ni por la autorización del pro-cedimiento sumario en virtud de auto judicial, ni por la notificación del requerimiento de pago al deudor. Mientras no se verifica el acto de subasta y adjudicación sólo existe una posibilidad futura de incumplimiento. Este sólo queda realizado cuando el alguacil vende mediante adjudicación los bienes al adquirente o rematante en la subasta. En ese momento también surgen los daños que, como señalamos ante-riormente, constituyen un requisito indispensable para el ejercicio de la acción de indemnización basada en el art. 169 *392del Reglamento Hipotecario. Sentencia del Tribunal Supremo de España de 4 de junio de 1952, 39 Jur. Civ. (2a s.) 76. Sin duda, el procedimiento hipotecario puede impugnarse, aunque el mismo no haya terminado todavía (aun antes del requerimiento de pago), mediante la presen-tación de una acción personal ordinaria. Art. 175 del Regla-mento Hipotecario, 30 L.P.R.A. see. 1096; Mestre v. Michelena, 30 D.P.R. 148 (1922); Roca Sastre, op. di. supra, 882-883. Pero es obvio que en este “juicio plenario” el deudor no podría formular contra su acreedor una reclama-ción por daños y perjuicios que sólo sufrirá al venderse los bienes en pública subasta. Así por ejemplo: en Arvelo v. Banco Territorial Agrícola de Puerto Rico, 25 D.P.R. 728 (1917) la propiedad objeto del ejecutivo sumario fue adju-dicada al banco demandado el 26 de septiembre de 1898 y la demanda de daños y perjuicios no fue iniciada hasta el 7 de septiembre de 1913. Resolvimos que la acción no se hallaba prescrita, a pesar de que el requerimiento de pago fue hecho en 23 de febrero de 1898. De haberse tomado esa fecha como punto de partida para la prescripción — tal cual sostiene aquí el banco recurrido — este Tribunal hubiera tenido necesaria-mente que llegar a una conclusión distinta.
Nótese además que el traspaso posterior de los bienes por el adjudicatario a un tercero hipotecario y la inscripción por éste de los mismos en el Registro, no puede lógicamente alterar el plazo de la prescripción de la acción de daños y perjuicios provenientes de la nulidad del ejecutivo. Sin embargo, en Carmona v. Cuesta, 20 D.P.R. 229 (1914) declaramos que el término de la prescripción de dicha acción se cuenta desde la fecha en que se inscriben los bienes ejecutados en el Registro a nombre de un tercero. Esa doctrina es errónea y debe ser revocada. El hecho de que la acción personal para la indemnización de los daños y perjuicios sufridos por el deudor ejecutado tenga carácter de “subsidiaria”, sólo significa que debe acudirse en primer lugar a la acción principal de reivindicación o de mera declaración de la *393propiedad, si el procedimiento ejecutivo está viciado de nulidad y los bienes no han pasado a manos de un tercero hipotecario,(4) Salvo en casos excepcionales, la consecuen-cia normal en nuestro derecho del incumplimiento de las diversas clases de obligaciones, tanto cuando se trata de una de dar o hacer como de una de no hacer, es la ejecución in natura o cumplimiento específico de la prestación. Véanse 3 Castán, Derecho Civil Español, Común y Foral (8a ed. 1954) 160 y sigtes.; 2 Colin y Capitant, Cours Elementaire de Droit Civil Francais (10 ed. 1948) 111 y sigtes.; Szladits, The Concept of Specific Performance in Civil Lavo, 4 Am. J. of Comp. Law 208 (1955). De ahí que deba exigirse en forma específica el cumplimiento de la obligación contractual del acreedor ejecutante, al decretarse la nulidad del procedi-miento, mediante la devolución de la finca y de los frutos. Sólo cuando es imposible procurar la ejecución de dicha obli-gación en naturaleza hay lugar a la sustitución de ésta por la indemnización de daños y perjuicios, que es un cumpli-miento equivalente y subsidiario. Pero no podría sostenerse que la acción personal contra el acreedor ejecutante para el resarcimiento de los daños y perjuicios nace o se origina *394cuando resulta imposible legalmente la reivindicación del inmueble. Es decir, dicha acción de daños no es “subsidia-ria” en el sentido de que nace cuando se extingue la de reivin-dicación. Se considera una acción equivalente o subsidiaria porque sustituye el cumplimiento natural adecuado de la obligación del ejecutante. Así por ejemplo, en una acción por violación de un contrato bilateral de promesa de venta, lo normal es exigir el cumplimiento específico mediante el otor-gamiento de la correspondiente escritura de compraventa; pero si esto resulta imposible porque la propiedad ya no se encuentra en el patrimonio del promitente, entonces hay lugar al resarcimiento de los daños y perjuicios. Y claro está, el término de prescripción de la acción que tiene el beneficiario de la promesa corre desde la fecha del incumplimiento imputable al promitente. No se inicia la prescripción de la acción de indemnización de daños cuando la ejecución en forma específica resulta imposible. Tanto en ese caso hipotético como en el de autos, el derecho contractual lesionado puede ser reivindicado inmediatamente después que queda consu-mada la violación del mismo. Adviértase que el derecho contractual del deudor hipotecante queda definitivamente le-sionado con el acto de la subasta. Por eso carece de impor-tancia la regla procesal de que el ejecutivo sumario no termina con la subasta. Como señalamos anteriormente la adjudicación a favor del rematante en la subasta es una especie de compraventa y a partir de ese momento los bienes quedan “vendidos” según dispone la ley. El otorgamiento de una escritura posterior sólo sirve de título a los fines de la inscripción en el registro. En Puerto Rico para fines pro-cesales únicamente se ha resuelto que el procedimiento eje-cutivo hipotecario termina (1) “. . . con la posesión, la escritura y su inscripción”, Arroyo v. Zavala, 40 D.P.R. 269; (2) “. . . con la posesión dentro de los treinta días, sin per-juicio de que la corte puede ordenar dicha posesión después de expirados esos treinta días, en el ejercicio de sus facul-tades discrecionales”, Gratacós v. Corte, 46 D.P.R. 175; *395(3) “ . . . con la subasta y con el otorgamiento de la escri-tura . Salas v. Cabassa, 69 D.P.R. 457. No tenemos que precisar cuándo termina en verdad el carácter sumarí-simo del ejecutivo. Esa cuestión de carácter procesal no se plantea en el caso de autos. Véase el escolio núm. 3, supra.
La doctrina sobre la iniciación de la prescripción que se adoptó en el caso de Carmona resulta también inaceptable por razones prácticas. La prescripción existe por motivos de necesidad y utilidad social. Como indica Castán, op. cit. supra, tomo I, pág. 705, “. . . asegura la estabilidad de la propiedad y la certidumbre de los demás derechos ... [y] facilita o hace innecesaria la prueba de situaciones jurídicas perfectamente legales, que a veces serían de costosa o imposible justificación”. Naturalmente el período de prescripción tiene que ser arbitrario hasta cierto punto, pero no debe fijarse en forma que resulte irrazonable. Ahora bien, hemos resuelto que la acción para solicitar la nulidad del ejecutivo hipotecario no prescribe nunca. Véanse Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412, 426-427 (1949); Sucrs. de Huertas González v. Díaz, 72 D.P.R. 537, 541 (1951); Costas v. G. Llinás & Co., 66 D.P.R. 730, 741 (1946). Esto significa que la acción de daños y perjuicios contra el acreedor ejecutante, bajo la teoría de Carmona, podría en muchos casos instarse dentro de un término de quince años después de transcurrir los 30 años de la usucapión extraordinaria. (5) Tal situación sería irrazonable y peligrosa para la estabilidad económica y jurídica en Puerto Rico.
*396Aunque la acción para solicitar la nulidad del ejecutivo hipotecario no prescribe nunca porque “la prescripción no corre contra lo inexistente [y] el decurso del tiempo no puede insuflar vida a lo que legalmente nunca la tuvo”, puede que sea imposible obtener la devolución de la finca y de los frutos. Así por ejemplo: (1) cuando el ejecutante vende la propiedad a otra persona que tiene la condición de tercero de acuerdo con el art. 84 de la Ley Hipotecaria, y (2) cuando el acreedor ejecutante adquiere un título por la usucapión extraordinaria. Cf. Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412, 424 (1949); Díaz v. Quiñones, 68 D.P.R. 249, 253-254 (1948); Costas v. G. Llinás & Co., 66 D.P.R. 730, 740-741 (1946). Ya hemos indicado que la acción de daños y perjuicios basada en el art. 38 de la Ley Hipotecaria y en el art. 169 del Reglamento Hipo-tecario, no es “subsidiaria” en el sentido de que nace cuando resulta imposible legalmente la reivindicación del inmueble. Sólo sustituye el cumplimiento específico de la obligación del ejecutante: a saber, la devolución de la finca con sus frutos. Como la acción de daños prescribe a los 15 años a contar desde la fecha en que se adjudican los bienes por el alguacil en la subasta, la inacción del deudor podría colocarlo en una situación de desventaja si el acreedor ejecutante vende la propiedad a un tercero hipotecario poco tiempo antes de transcurrir esos 15 años. En tal caso, al vencerse el término de la acción de daños y perjuicios, el deudor perdería todos sus derechos. Pero esto no puede esgrimirse como una obje-ción válida contra nuestra teoría. El inconveniente apuntado surgiría de la incuria del propio deudor. Además es indispensable para la economía del país que en tal caso por el transcurso de 15 años se produzca un estado de derecho inatacable.
En suma: la adjudicación en favor del acreedor ejecu-tante, o sea el Banco Popular, fue hecha por el alguacil del extinto Tribunal de Distrito de San Juan, ante el cual se tramitó el ejecutivo sumario, el 26 de junio de 1934. Esa es la fecha que sirve de punto de partida para computar el *397término de prescripción de quince años. Como la acción en el caso de autos se inició el 20 de junio de 1949, es evidente que no se hallaba prescrita. Fue, por tanto, un error del tribunal a quo declarar sin lugar la demanda por ese motivo.

Debe revocarse la sentencia recurrida y devolverse el caso al Tribunal Superior, Sala de San Juan, para ulteriores pro-cedimientos compatibles con esta opinión. 
(6)

El Juez Asociado Sr. Belaval disintió por las razones que expone en opinión separada.
El Juez Asociado Sr. Santana Becerra concurre única-mente con el resultado por los motivos que expresa en opinión separada.

 Bn Sucn. Ramírez de Arellano v. Tribunal Superior, ante pág. 357, señalamos que : “No corresponde al juez investigar o determinar la exac-titud o falsedad de los hechos alegados en el escrito inicial para auto-rizar el procedimiento sumario. Tal responsabilidad recae de lleno sobre el acreedor ejecutante. Y tampoco es necesario para que el proce-dimiento sea nulo que la conducta del ejecutante pueda equipararse al dolo. Basta un error que constituya negligencia porque la aseveración sea con-traria a los hechos o a las reglas jurídicas.”


Rezan así:
“Declarada la nulidad de una obligación, los contratantes deben resti-tuirse recíprocamente las cosas que hubiesen sido materia del contrato, con sus frutos, y el precio con los intereses, salvo lo que se dispone en las secciones siguientes.” (Art. 1255.)
“Siempre que el obligado por la declaración de nulidad a la devolución de la cosa, no pueda devolverla por haberse perdido, deberá restituir los frutos percibidos y el valor que tenía la cosa cuando se perdió, con los intereses desde la misma fecha.” (Art. 1259.)


 Copiados a la letra, dicen así:
“La acción hipotecaria prescribe a los veinte años, y las personales que no tengan señalado término especial de prescripción, a los quince.” (Art. 1864.)
“El tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieron ejercitarse.” (Art. 1869.)


 Una vez ordenada la venta de los bienes en pública subasta, el procedimiento sumario para el cobro de créditos hipotecarios debe ajustarse en todos sus trámites ulteriores a lo dispuesto en la Ley de 9 de marzo de 1905 (32 L.P.R.A. sees. 1141-1147). Sin embargo, la Ley núm. 69 de 1931 (Leyes, pág. 433) restableció con ciertas enmiendas el art. 127 de la Ley Hipotecaria. Font v. Registrador, 52 D.P.R. 850 (1938). Véase 2 Muñoz Morales, Lecciones de Derecho Hipotecario, 214-236 y los casos allí citados.


 No hay duda que esta acción denominada “principal” nace inme-diatamente después de verificarse la subasta. En la acción real reivindica-toría que se ejerce erg a omnes, cualquiera que sea el detentador, es imprescindible que el demandado tenga la posesión de la cosa que se reclama. Rosso v. Rosso, 23 D.P.R. 131, 134-135 (1915) y Sucn. Gorbea v. Pérez, 10 D.P.R. 480, 463 (1906). Pero no es indispensable que el deman-dado tenga la posesión natural de la cosa, bastando sólo la posesión leg'al. De Buen, Derecho Civil Común y Foral (1931) 238 y sigtes. Por otro lado, la acción de mera declaración o constatación de la propiedad “. . . no exige que el demandado sea poseedor . . Véase la sentencia del Tribunal Supremo de España de 21 de febrero de 1941, comentada en 25 Rev. de Derecho Privado 206-207; y 2 Castán, Derecho Civil Español, Común y Foral (7a ed. 1950) 114 — 124. O sea que la protección y defensa de la propiedad puede ejercitarse mediante cualquiera de estas acciones: “. . .la clásica y propia acción reivindicatoría que sirve de medio para la protec-ción del dominio frente a una privación o una detentación posesoria, diri-giéndose fundamentalmente a la recuperación de la posesión, y la acción de mera declaración o constatación de la propiedad que no exige que el demandado sea poseedor, y tiene como finalidad la de obtener la declaración de que el actor es propietario de la cosa . . .”. Ibid., 115.


 Si la acción para el resarcimiento de los daños y perjuicios que causa el acreedor ejecutante al deudor nace o se origina cuando resulta imposible la acción de reivindicación (bien sea la “real” o la declaratoria), poco importa que tal imposibilidad se deba a la existencia de un título adquirido por la usucapión extraordinaria o de un título que se mantiene en el tercero por virtud del art. 34 de la Ley Hipotecaria. En ambos casos se trataría de la misma causa de acción. En efecto, la obligación que impone al acreedor ejecutante el art. 169 del Reglamento Hipotecario es la de “. . . indemnizar cuantos daños y perjuicios irrogare al deudor . . . por malicia o negligencia en la fiel exposición de los hechos y las circunstancias que ha de apreciar el juez para autorizar el procedimiento y para con-tinuarlo.”


 Véanse Paradís v. Fernández, 47 D.P.R. 321, 329-330 (1934); Martorell v. Crédito y Ahorro Ponceño, 42 D.P.R. 655 (1931) y Arvelo v. Banco Territorial y Agrícola de Puerto Rico, 25 D.P.R. 728 (1917).